 



Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT
     This Fourth Amendment to Credit and Security Agreement (“Fourth Amendment”)
is entered into as of January 31, 2008, by and among Synergetics, Inc., a
Missouri corporation), and Synergetics USA, Inc., a Delaware corporation
(individually, a “Borrower” and together, the “Borrowers”), and Regions Bank
(“Lender”).
RECITALS
     A. Borrowers and Lender entered into a certain Credit and Security
Agreement dated as of March 13, 2006, as heretofore amended from time to time
(as so amended, the “Existing Credit Agreement”).
     B. Borrowers and Lenders desire to amend the Existing Credit Agreement as
hereinafter provided.
     C. The Existing Credit Agreement and this Fourth Amendment constitute the
“Credit Agreement” from and after the effectiveness of this Fourth Amendment.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrowers and Lender agree as follows:
     1. Defined Terms. Each term used herein without definition or a
modification to definition shall have the same meaning as set forth in the
Existing Credit Agreement.
     2. Credit Agreement Amendments. The Existing Credit Agreement is hereby
amended as follows, effective upon fulfillment of conditions set forth in
Section 4 of this Fourth Amendment:
     A. Section 1.2, entitled “Primary Definitions,” is hereby amended by
modifying the following definition:

  (1)   “Borrowing Base” means, at any time and subject to change from time to
time in Lenders’ sole discretion, the lesser of:

  (a)   the Revolving Loan Commitment, or
    (b)   the sum of:

  (i)   up to 85% of Eligible Accounts, plus     (ii)   up to the lesser of
(A) 50% of Eligible inventory or (B) $4,750,000, provided that such monetary
limit on Eligible Inventory shall not apply from the date of the Fourth
Amendment through July 31, 2008.

 



--------------------------------------------------------------------------------



 



      Lender reserves the right to adjust the percentages and maximums stated
above as a result of any field audit or examination of Collateral by Lender
conducted pursuant to Section 2.19 hereof.

  (2)   “Revolving Note” shall mean the 2008 Amended and Restated Revolving
Note, attached as Exhibit A to the Fourth Amendment, in maximum principal amount
of $9,500,000 (the “2008 Amended and Restated Revolving Note”).

     B. The following Section 2.19 is hereby added to the Credit Agreement:
“Section 2.19 Annual Field Audit. Not more often than once during any fiscal
year of Borrowers, Lender may conduct, at Borrowers’ expense, a field audit of
the facilities, properties, books, records and Collateral of Borrowers as
provided in Section 6.2 hereof; provided that, upon and after the occurrence of
an Event of Default, Lender may conduct, at Borrowers’ expense, such field
audits and other examinations of Borrowers’ facilities, properties, books,
records and Collateral, at such time and with such frequency as Lender may
determine in its discretion.”
     C. Subsection (d) to Section 6.1, entitled “Reporting Requirements,” is
hereby amended to read as follows in its entirety:

  (d)   “As soon as available, and in any event within 15 days after the end of
each month (or more frequently if requested by Lender and in such detail as
reasonably required by Lender), a Borrowing Base certificate in a form
acceptable to the Lender (currently, the form attached to the Fourth Amendment
as Exhibit B), showing the computation of the Borrowing Base as of the close of
business on the last day of the immediately preceding fiscal month (except that
Inventory calculations may be updated not less than every 60 days), prepared by
the Borrowers and certified by the Borrowers’ chief financial officer.”

     D. A new Subsection (o) to Section 6.1, entitled “Reporting Requirements,”
is hereby added to read as follows in its entirety:

  “(o)   As soon as available, and in any event within 30 days after the end of
each month (or more frequently if requested by Lender and in such detail as
reasonably required by Lender), an Accounts aging report, an Inventory report
and an accounts payable report for the preceding month.”

     3. Representations and Warranties. The Borrowers jointly and severally
hereby represent and warrant to the Lender as follows:

2



--------------------------------------------------------------------------------



 



          (a) This Fourth Amendment and the 2008 Amended and Restated Revolving
Note have been duly and validly executed by authorized officers of the Borrowers
and constitute the legal, valid and binding obligation of the Borrowers,
enforceable against the Borrowers in accordance with their terms. The Existing
Credit Agreement, as amended by this Fourth Amendment, remains in full force and
effect and remains the valid and binding obligation of the Borrowers,
enforceable against the Borrowers in accordance with its terms. The Borrowers
hereby ratify and confirm the Existing Credit Agreement, as amended by this
Fourth Amendment.
          (b) No Default or Event of Default has occurred or now exists under
the Existing Credit Agreement and no Default or Event of Default will occur as a
result of the effectiveness of this Fourth Amendment.
          (c) The representations and warranties of the Borrower contained in
the Existing Credit Agreement, are true and correct in all material respects on
and as of the date of this Fourth Amendment.
     4. Conditions to Effectiveness of Fourth Amendment. The effectiveness of
this Fourth Amendment and the agreements set forth herein are subject to
fulfillment, as determined in the sole judgment of Lender, of the following
conditions:
          (a) Borrowers shall have executed and delivered to Lender this Fourth
Amendment and the 2008 Amended and Restated Revolving Note;
          (b) Each Borrower shall have delivered to Lender a Certificate of the
Secretary or an Assistant Secretary of such Borrower certifying that appropriate
corporate actions authorizing the execution and delivery of this Fourth
Amendment have been taken and covering such other matters as Lender may
reasonably request;
          (c) Lender shall have determined that no Default or Event of Default
exists; and
          (d) Borrowers shall have delivered such other documents and shall have
taken such other actions as Lender in its reasonable discretion may require.
     5. Release. In consideration of the agreement of Lender to modify the terms
of the Existing Credit Agreement as set forth in this Fourth Amendment,
Borrowers hereby release, discharge and acquit forever Lender and any of its
officers, directors, servants, agents, employees and attorneys, past and
present, from any and all claims, demands and causes of action, of whatever
nature, whether in contract or tort, accrued or to accrue, contingent or vested,
known or unknown, arising out of or relating to the loans evidenced by the
Existing Credit Agreement, as hereby amended, or Lender’s administration of the
same or any other actions taken pursuant to the Existing Credit Agreement or
under any other documents or instruments evidencing loans made by Lender to
Borrowers or the administration of same; provided, however, that the foregoing
release and the following indemnity relate only to actions or inactions of
Lender through the date hereof.

3



--------------------------------------------------------------------------------



 



     6. Payment of Costs/Expenses. Without limiting the generality of provisions
in the Existing Credit Agreement (as amended by this Fourth Amendment) relating
to payment of Lender’s costs and expenses, the Borrower will pay all reasonable
out-of-pocket expenses, costs and charges of Lender’s attorneys incurred in
connection with the preparation and implementation of this Fourth Amendment.
     7. Other Documents/Provisions to Remain in Force. Except as expressly
amended hereby, the Existing Credit Agreement and all documents and instruments
executed in connection therewith or contemplated thereby and all indebtedness
incurred pursuant thereto shall remain in full force and effect and are in all
respects hereby ratified and affirmed.
     8. Successors and Assigns. Subject to any restriction on assignment set
forth in the Existing Credit Agreement, this Fourth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     9. Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which shall constitute one and the same Amendment.
     10. Incorporation by Reference. The Existing Credit Agreement and all
exhibits thereto, and the exhibits to this Fourth Amendment are incorporated
herein by this reference, except to the extent replaced by Exhibits attached to
this Fourth Amendment.
     11. No Oral Loan Agreements. Pursuant to Mo. Rev. Stat. § 432.045 and §
432.047, the parties agree to the quoted language below (all references to “you”
are references to Borrower and all references to “us” are references to Lender):
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FOREBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED, THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER) AND US
(LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lender and Borrowers have caused this Fourth Amendment
to be executed effective as of the date first written above.

            BORROWERS:

SYNERGETICS, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer     

            and

SYNERGETICS USA, INC.
      By:   /s/ Pamela G. Boone         Name:   Pamela G. Boone        Title:  
Chief Financial Officer        LENDER:

REGIONS BANK
      By:   /s/ Anne D. Silvestri         Name:   Anne D. Silvestri       
Title:   Senior Vice President   

5



--------------------------------------------------------------------------------



 



         

Exhibit A to Fourth Amendment to
Credit and Security Agreement     
2008 AMENDED AND RESTATED
REVOLVING NOTE
$9,500,000.00
St. Louis, Missouri
January 31, 2008
     FOR VALUE RECEIVED, the undersigned, SYNERGETICS, INC., a Missouri
corporation, and SYNERGETICS USA, INC., a Delaware corporation (individually, a
“Borrower” and together, the “Borrowers”), hereby jointly and severally promise
to pay on the Termination Date to the order of Regions Bank (the “Lender”), at
its main office in St. Louis, Missouri, or at any other place designated at any
time by the holder hereof, in lawful money of the United States of America and
in immediately available funds, the principal sum of Nine Million Five Hundred
Thousand and 00/100 ($9,500,000.00) or, if less, the aggregate unpaid principal
amount of all Advances and Swing Line Loans made by the Lender to the Borrowers
under the Credit Agreement (defined below), together with interest on the
principal amount hereunder remaining unpaid from time to time, computed on the
basis of the actual number of days elapsed and a 360-day year, from the date
hereof until this Note is fully paid at the rate from time to time in effect
under the Credit and Security Agreement dated as of March 13, 2006, as
heretofore amended by First Amendment dated as of September 26, 2006, by Second
Amendment dated as of December 8, 2006, by Third Amendment dated as of June 7,
2007, and by Fourth Amendment (“Fourth Amendment”) of even date herewith (as so
amended, the “Credit Agreement”) by and among the Lender and the Borrowers. The
principal hereof and interest accruing thereon shall be due and payable as
provided in the Credit Agreement. This Note may be prepaid only in accordance
with the Credit Agreement.
     This Note is issued pursuant, and is subject, to the Credit Agreement,
which provides, among other things, for acceleration hereof. This Note is the
2008 Amended and Restated Revolving Note referred to in the Fourth Amendment.
This Note evidences not only all Advances of Lender under the Revolving Credit
Facility but also all Swing Line Loans made by Lender pursuant to Section 2.1A
of the Credit Agreement.
     This Note, among other things, is secured pursuant to the Credit Agreement
and the Security Documents as therein defined, and may now or hereafter be
secured by one or more other security agreements, mortgages, deeds of trust,
assignments or other instruments or agreements.
     The Borrowers hereby agree to pay all costs of collection, including
attorneys’ fees and legal expenses in the event this Note is not paid when due,
whether or not legal proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
     This Note shall be governed by the internal substantive laws of the State
of Missouri, without regard for its conflicts-of-law principles.
     This Note is a replacement for, but not a novation or refinancing of:
(A) the Revolving Note dated as of September 26, 2006, as amended by Amended and
Restated Revolving Note dated as of December 8, 2006, by Borrowers payable to
the order of Lender; and (B) the Revolving Note dated as of September 26, 2006,
as amended by Amended and Restated Revolving Note dated as of December 8, 2006
and by Amended and Restated Revolving Note dated as of June 7, 2007, by
Borrowers payable to the order of

 



--------------------------------------------------------------------------------



 



Wachovia Bank National Association, which Note was purchased by Lender. This
Note does not evidence or effect a release, or relinquishment of the priority,
of the security interests in any Collateral (as defined in the Credit
Agreement).
     ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED,
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWERS) AND US (LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY
AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING (THIS
NOTE, THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS REFERRED TO THEREIN), WHICH IS
THE COMPLETE AND EXCLUSIVE STATEMENTS OF THE AGREEMENT BETWEEN US, EXCEPT AS WE
MAY LATER AGREE IN WRITING TO MODIFY IT.

            BORROWERS:


SYNERGETICS, INC.
      By:           Name:   Pamela G. Boone        Title:   Chief Financial
Officer        and

SYNERGETICS USA INC.
      By:           Name:   Pamela G. Boone        Title:   Chief Financial
Officer     

7



--------------------------------------------------------------------------------



 



Exhibit B to Fourth Amendment to Credit and
Security Agreement
[Borrowing Base Certificate]

 